Citation Nr: 0014281	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for  service connection for hearing loss and a 
left ear condition, to include a perforated tympanic membrane 
and chronic recurrent drainage.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.H., and J.K.D.



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, denied the issues on 
appeal.

A January 1991 Board decision denied service connection for 
hearing loss and a left ear disorder on the basis that the 
disabilities in question were first shown after service and 
were not linked to any incident of active duty.  The RO found 
that new and material evidence had been presented to reopen 
the claims for service connection for hearing loss and a left 
ear condition (see statement of the case issued in December 
1998).  The Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Therefore, the Board must first 
determine whether new and material evidence has been 
submitted to reopen the claims for service connection for 
hearing loss and a left ear condition.  
 

FINDINGS OF FACT

1.  A Board decision in January 1991 denied service 
connection for hearing loss and a left ear disorder.

2.  Evidence added to the record since the January 1991 Board 
decision, which includes the physicians' statements 
pertaining to treatment for a left ear condition from 1945 to 
1975, is neither cumulative nor redundant and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for hearing loss and a left ear condition.

3.  There is no medical evidence of a nexus between the 
veteran's right ear hearing loss and his period of active 
duty.

4.  The veteran's claim for service connection for left ear 
hearing loss with a perforated tympanic membrane and a 
history of drainage is a plausible claim, one which is 
meritorious on its own or capable of substantiation; his left 
ear hearing loss with a perforated tympanic membrane and a 
history of drainage began during active service.

5.  There is no competent medical evidence of a current 
diagnosis of tinnitus or of a nexus between claimed tinnitus 
and any incident of active service.


CONCLUSIONS OF LAW

1.  The January 1991 Board decision, which denied service 
connection for hearing loss and a left ear condition, is 
final, but evidence received since that decision is new and 
material, and the claims for service connection for hearing 
loss and a left ear condition are reopened.  38 U.S.C.A. §§ 
5108, 7104(a) (b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.104, 3.156, 20.1100(a) (1999).

2.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
hearing loss in the left ear with a perforated tympanic 
membrane and a history of drainage is well grounded; hearing 
loss in the left ear with a perforated tympanic membrane and 
a history of drainage was incurred during active  service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

4.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claims of entitlement to service connection for 
hearing loss and a left ear condition were denied by Board 
decision of January 1991.  The Board found that the 
disabilities in question were first shown after service and 
were not linked to any incident of active duty.  The 
appellant was notified of the Board's decision and that 
decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 1999).

However, the January 1991 Board decision may be reopened 
provided the appellant submits new and material evidence.  
Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board must conduct a three-step analysis.  Winters v. 
West, 12 Vet. App. 203 (1999) (explaining the holding in 
Elkins v. West, 12 Vet. App. 209 (1999)).  First, the Board 
must determine whether the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  If the Board 
determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility,  see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters and Elkins, both supra; see also Manio v. 
Derwinski, 1 Vet. App. 140, 145-46 (1991).

Pertinent evidence received since the prior Board decision 
includes physicians' statements pertaining to treatment for a 
left ear condition and hearing loss from 1945 to 1975.  The 
Board finds that the evidence submitted since the previous 
Board denial is new in that it was not previously physically 
of record.  Further, this new evidence is also material as it 
shows relevant treatment for hearing loss and left ear 
conditions proximate to service.  When considered alone or in 
conjunction with all the evidence of record, this evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, this evidence is 
new and material as contemplated by law and thus provides a 
basis to reopen the veteran's claims of entitlement to 
service connection for hearing loss and a left ear condition.  
38 C.F.R. § 3.156.

The Board must next turn to the question of whether the 
claims are well grounded.  Winters, supra; Elkins, supra. 
 



                                                II.  Well 
Groundedness

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic disease of the 
nervous system (which includes sensorineural hearing loss), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's DD 214 indicates receipt of the Purple Heart, 
and the veteran has indicated that he received this medal as 
a result of shell fragment wounds, but not for any injuries 
to his ears.  There were no available service medical records 
concerning treatment for wounds in 1944, and are presumed 
lost.

The Board notes that the veteran engaged in combat with the 
enemy.  His statements regarding his exposure to acoustic 
trauma while engaged in combat, and his recollection of 
hearing loss and tinnitus shortly thereafter are certainly 
consistent with such service.  38 U.S.C.A. § 1154 (West 
1991).  He is competent to state whether he experienced some 
hearing loss and ringing in the ears after such exposure, 
although he is not competent to state whether he had hearing 
loss as defined by the applicable VA regulation.  The Board 
does not question the history of inservice acoustic trauma or 
the complaints of hearing loss and tinnitus shortly after 
such exposure.  The Board must point out, however, that while 
38 U.S.C.A. § 1154 relaxes the standards for establishing the 
existence of disease or injury in service perceptible to a 
lay party, it can not assist the appellant in establishing 
the nexus between disease or injury in service and a current 
disability.  

The veteran contends that he suffers hearing loss, left ear 
drainage, tinnitus, and a perforation of the left ear drum 
due to his exposure to artillery and small arms fire, and 
concussions from explosions, as a result of his combat duty 
during the Battle of the Bulge. 

III.  Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

A. Right ear hearing loss

The veteran's service medical records showed his hearing 
equivalent to 20/20 bilaterally by whisper voice test on his 
entrance examination in January 1942, considered by VA to be 
normal and the veteran's separation examination dated May 
1945 showed his hearing equivalent to 15/15 bilaterally by 
whisper voice test, considered by VA to be normal on that 
scale.  There was no complaints or treatment for the right 
ear noted.

An undated post-service statement from Violet C. Forbes, M.D. 
reported evaluating and treating the veteran from 1952 to 
1975 for disabilities that included hearing loss.

A VA audiology consultation in May 1998 showed that the 
veteran had mixed hearing loss on the left, and high 
frequency sensorineural hearing loss on the right with normal 
to reduced word understanding.

A VA audiological examination in May 1999 revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz, as follows: 25, 30, 40, 60, and 65, respectively, in 
the right ear, for a pure tone average of 49dB.  Speech 
recognition for the right ear was 82 percent.

In his June 1988 RO hearing the veteran testified that he had 
had problems with his hearing ever since service.  In his 
September 1989 RO hearing the veteran testified that he was 
exposed to acoustic trauma while on active duty.  The veteran 
said that he saw Dr. Combs after service, but was not told of 
any hearing loss.  Dr. Forbes informed him of his hearing 
loss.  The veteran indicated that after service he noticed 
hearing loss in his left ear only.  In his April 1999 RO 
hearing the veteran testified that on two occasions, in 
December 1944 and again in January 1945, his ears were 
affected by concussion blasts.  

The above findings disclose that the veteran meets the 
regulatory standard for establishing a current hearing 
disability (right ear) as defined in 38 C.F.R. § 3.385.  The 
Board accepts the veteran's assertion that he was exposed to 
excessive noise while in service; however, there is no 
medical evidence linking the veteran's right ear hearing loss 
to his period of active duty service.  There is no indication 
of right ear hearing loss until approximately 1952.  

The Board cannot rely solely on the veteran's own testimony 
and that of lay witnesses because evidence of a medical nexus 
cannot be established by lay testimony.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-295 (1991).  
Since there is no medical evidence of a continuity of 
symptoms to link the current right ear hearing loss to 
service and no medical opinion of a nexus to service, the 
veteran has failed to meet his burden of submitting evidence 
of a well-grounded claim.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  That nothwithstanding, the Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

B. Left ear hearing loss with history of drainage

The veteran's service medical records showed his hearing 
equivalent to 20/20 bilaterally by whisper voice test on his 
entrance examination in January 1942, considered by VA to be 
normal and the veteran's separation examination dated May 
1945 showed his hearing equivalent to 15/15 bilaterally by 
whisper voice test, considered by VA to be normal on that 
scale.  In June 1943 the veteran complained of ringing and 
fullness in his left ear when hospitalized for 
nasopharyngitis.  The examination showed bright red injection 
Shrapnell's membrane (pars flaccida membranae tympani) on the 
periphery of the long process.  The diagnosis was early, mild 
otitis.  

Post-service statement from a private physician, dated in 
July 1988, indicates that he treated the veteran from the 
fall of 1945 until 1949 for recurrent left ear infections.  
Additionally, in an undated statement, another private 
physician  reported that he treated the veteran from 1952 to 
1975 for left ear drainage and hearing loss.  The latter 
doctor also reported that the veteran underwent ear surgery 
in 1984 with no improvement.

A private report from a third physician, dated May 1985, 
indicates that the veteran was first seen with a left chronic 
ear disease and cholesteatoma and chronic nasal discharge.  
There was a left conductive hearing loss varying from 15-
40dB.  A left tympanoplasty was performed removing a 
cholesteatoma from the attic, and then reconstructing the 
canal wall with homograft knee cartilage.

Private outpatient treatment records from Howard Young 
Medical Center show treatment for various conditions from 
February 1976 to May 1988, to include September 1987 
infection of left ear, noted as chronic, with left TM 
scarring and occasional vertigo.

A June 1975 VA examination showed abnormal left tympanic 
membrane with degenerative changes at anterior part.  A small 
perforation was noted at the same area as well as impaired 
hearing with left ear.  The canal was noted as dry.
VA outpatient treatment records dated in May 1998 show 
treatment for chronic left otorrhea as reported by the 
veteran since his military service.  Left air conduction was 
borderline normal to mildly reduced through 2k with a drop in 
the highs.  Bone conduction showed a small air bone gap, and 
a tympanogram showed a large hardwalled cavity.  Left speech 
reception thresholds were mildly reduced with speech 
discrimination within normal limits.  The assessment was 
mixed loss left and high frequency sensorineural loss on the 
right with normal to reduced word understanding.

A VA audiological examination, dated in May 1999, showed pure 
tone thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, in 
decibels, as follows: 40, 35, 35, 55, and 75, respectively, 
in the left ear, for a pure tone average of 50 dB.  Speech 
recognition score for the left ear was 84 percent.  The 
examination also noted a perforation of the left tympanic 
membrane.

A VA opinion dated July 1999 from the Section Chief, 
Otolaryngology indicated that the hearing loss, along with 
the tympanic membrane perforation was too far removed from 
the veteran's symptoms in 1943 to be related to that 
particular event.  He opined that the veteran's normal 
audiogram and examination upon discharge in 1945 would make 
it highly unlikely that a subsequent sequela of the events 
prior to 1945 would manifest some years down the road.
In his June 1988 RO hearing the veteran testified that he 
lost his hearing in his left ear in service due to acoustic 
trauma and continued to have drainage from his left ear after 
discharge.  In his September 1989 RO hearing the veteran 
testified that while in service he was knocked unconscious 
twice and on both occasions blood came from his left ear.  
The veteran also testified to surgery that was performed on 
his left ear in 1985, but continued to have drainage.  He 
indicated that he was seeing Dr. Combs after service, but was 
not told of any hearing loss.  Dr. Forbes informed him of his 
hearing loss.  The veteran indicated that after service he 
noticed hearing loss in his left ear only.  In his April 1999 
RO hearing the veteran testified that on two occasions, in 
December 1944 and again in January 1945 the veteran's ears 
were affected by concussion blasts.  He indicated that he had 
constant drainage from his left ear since service.

The above findings disclose that the veteran has hearing loss 
in the left ear, as defined by 38 C.F.R. § 3.385.  The Board 
does not question that the veteran was exposed to excessive 
noise during service.  Although the opinion offered by the VA 
Section Chief did not link the veteran's left ear hearing 
loss to service, he did not mention the continued treatment 
the veteran received from private physicians after service 
for his left ear disability.  Since the veteran was exposed 
to acoustic trauma in service, there is evidence of a left 
tympanic membrane perforation, and continued treatment for 
left ear drainage after service, it is the Board's judgment 
that the evidence supports the conclusion that there is 
medical evidence of a continuity of symptoms to link the 
current left ear hearing loss with a left tympanic membrane 
perforation and a history of drainage to service.  
Accordingly, service connection for hearing loss in the left 
ear with a perforated left tympanic membrane and a history of 
left ear drainage is warranted.

IV.  Tinnitus

The veteran contends that he developed ringing in the ears or 
tinnitus following his exposure to two concussion blasts in 
1944 and 1945 while on active duty.

Service medical records show that in June 1943 the veteran 
complained of ringing and fullness in the left ear.  No real 
earache was reported.  The diagnosis was early, mild, otitis.  
The veteran's separation examination dated May 1945 showed no 
complaints or diagnosis of tinnitus.

The VA audiological examination dated May 1999 does not show 
complaints or evidence of tinnitus.  In addition, no other 
post-service medical records show complaints or treatment for 
tinnitus.  

In his September 1989 RO hearing the veteran testified that 
he had no ringing in his ears after his 1985 surgery.  In his 
April 1999 RO hearing the veteran testified that he developed 
ringing in the ears or tinnitus following his exposure to two 
concussion blasts in 1944 and 1945 while on active duty.  The 
veteran indicated at the latter hearing that the ringing had 
not stopped since the blasts.  

The above findings disclose that there is no medical evidence 
of a diagnosis of tinnitus of record.  While the veteran is 
competent to state whether he has ringing in the ears, even 
assuming the existence of the claimed condition, being a 
layman, he is not competent to give an opinion regarding 
medical causation, and his statements on such matters do not 
serve to make the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  That is, the Board cannot 
rely solely on the veteran's own testimony or that of lay 
witnesses because evidence of a medical nexus cannot be 
established by lay testimony.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-295. (1991).  In consideration 
of the foregoing, the Board finds that the veteran has failed 
to meet his burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for tinnitus.  
Epps, supra.  

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight, 131 F.3d at 1484-1485.  That nothwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.


ORDER

New and material evidence having been presented, the 
veteran's claims for service connection for hearing loss and 
a left ear condition are reopened, and the claim for service 
connection for hearing loss in the left ear and a left ear 
condition is well grounded.

Entitlement to service connection for right ear hearing loss 
is denied as not well grounded.

Entitlement to service connection for hearing loss in the 
left ear with a history of a perforated left tympanic 
membrane and left ear drainage is granted.

Entitlement to service connection for tinnitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

